Case 2:21-cr-00170-GJP Document 38-12 Filed 07/06/21 Page 1 of 6




               Exhibit L
      Case 2:21-cr-00170-GJP Document 38-12 Filed 07/06/21 Page 2 of 6




    Excerpts of Feb. 4, 2021 Grand Jury Testimony of Robert McManigal
                           (in the order of citation)

Page 12:2-20 – Isaac Gottlieb




                                    -1-
      Case 2:21-cr-00170-GJP Document 38-12 Filed 07/06/21 Page 3 of 6




   Excerpts of Apr. 1, 2021 Grand Jury Testimony of Robert McManigal
                          (in the order of citation)

Page 23:19-21 – Marjorie O’Neill




Page 15:20-24 – Donna Ferrari




                                    -2-
      Case 2:21-cr-00170-GJP Document 38-12 Filed 07/06/21 Page 4 of 6




Pages 18:20 through 19:9 – Robert Morse




                                    -3-
      Case 2:21-cr-00170-GJP Document 38-12 Filed 07/06/21 Page 5 of 6




Pages 22:24 through 23:21




                                    -4-
      Case 2:21-cr-00170-GJP Document 38-12 Filed 07/06/21 Page 6 of 6




Pages 19:15 through 20:11




                                    -5-
